                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                             CRIMINAL ACTION

    VERSUS                                                         NO. 17-160

    MELVIN WALKER                                           SECTION “R” (4)



                         ORDER AND REASONS


       Before the Court is the government’s motion to amend the Court’s

November 13, 2019, judgment1 to correct a clerical error regarding

forfeiture.2   Because defendant had notice of the forfeiture prior to

sentencing, and because his plea agreement was contingent on the forfeiture

of the weapons in question, the Court grants the motion.

       The government specifically requests that the Court amend its

judgment to add a checkmark next to the item stating: “The defendant shall

forfeit the defendant’s interest in the following property to the United States”

and to include in the judgment a description of the property listed in the

Court’s preliminary order of forfeiture.3 The Court must generally orally

pronounce the order of forfeiture at sentencing or “otherwise ensure that the


1      R. Doc. 80.
2      R. Doc. 90.
3      R. Doc. 90; see also R. Doc. 46 (preliminary order of forfeiture).
defendant knows of the forfeiture at sentencing.”              Fed. R. Crim. P.

32.2(b)(4)(B). Courts have held that where a defendant has adequate notice

of forfeiture, a judgment may be amended under Federal Rule of Criminal

Procedure 36, even where the Court does not orally pronounce the forfeiture

at sentencing. See United States v. Gomez, 548 F. App’x 221, 227 (5th Cir.

2013) (upholding an order of forfeiture in a final judgment that was not orally

pronounced at sentencing where the defendant had knowledge of the

forfeiture prior to sentencing); see also United States v. Quintero, 572 F.3d

351, 353 (7th Cir. 2009) (holding that even when forfeiture is not orally

pronounced at sentencing “the failure to include forfeiture in a judgment,

that everyone intended to be included, constitutes a clerical error,

correctable under Rule 36.”).

      Here, the Court issued a preliminary order of forfeiture.4 At his

rearraignment, defendant acknowledged the notice of forfeiture in the

indictment.       Moreover,      defendant’s     plea   agreement      specifically

acknowledged the forfeiture, as it states that “defendant agrees to forfeit to

the United States any right, title, and interest in all assets subject to forfeiture

under the notice(s) of forfeiture contained in the charging document.”5




4     R. Doc. 46.
5     R. Doc. 43 at 4.
                                         2
Defendant acknowledged he had read the plea agreement.         Defendant

therefore had abundant notice of the forfeiture at the time of sentencing.

And because defendant had notice, the Court grants the government’s

motion to amend the judgment.




        New Orleans, Louisiana, this _____
                                       16th day of January, 2020.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    3
